l%03-/¥
                                ELECTRONIC RECORD




COA #      05-13-00832-CR                        OFFENSE:       19.02


           Alonzo Grayson, Jr. v. The State of
STYLE:     Texas                                 COUNTY:        Collin

COA DISPOSITION:       AFFIRM                    TRIAL COURT:   296th Judicial District Court


DATE: 11/17/2014                   Publish: NO   TCCASE#:       296-81500-2012




                         IN THE COURT OF CRIMINAL APPEALS


         Alonzo Grayson, Jr. v. The State of
STYLE:   Texas                                       CCA#:           lfc03-y</
     PRO SfL                          Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      fijfalUfi'S                               SIGNED:                            PC:_

JUDGE:        A/\ U*A*&n—                            PUBLISH:                           DNP:




                                                                                         MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD